DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 3-4, and 6-9 are rejected under 35 U.S.C. 103 as being obvious over Ellison et al. (US 2014/0335331) in view of Gulati et al. (US 2014/0141217).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Ellison et al. teaches a glass article comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (paragraph [0019], Fig. 1), an average CTE of the cladding layer is less than about 38x10-7oC-1 (paragraph [0006]) which overlaps the claimed range of at most 35x10-7oC-1, the core layer inherently comprises a tensile stress, and the cladding layer comprises a compressive stress of about 200 MPa to about 315 MPa (paragraph [0021]) which overlaps the claimed range of at most 300 MPa, is substantially free of alkali 2O3 (paragraphs [0026] and [0029]) which overlaps the claimed range of at least 12 mol% A12O3. Given that the thicknesses of the overall glass is 0.5-1.0 mm and clad glass is 10-100 µm (paragraph [0021]), a ratio of a thickness of the core layer to the thickness of the glass article would be approximately 0.9-0.98 which falls within the claimed range of at least about 0.8. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
As an example, Ellison et al. further teaches an average coefficient of thermal expansion (CTE) of the core layer is 90x10-7oC-1 (paragraph [0021]) but fails to disclose the average CTE of the glass core layer and the average CTE of the glass cladding layer differ by from 20x10-7oC-1-to 40x10-7oC-1.
However, Gulati et al. teaches a glass article comprising: a glass core layer; and a glass cladding layer adjacent to the core layer (See Abstract), wherein the average CTE of the glass core layer and the average CTE of the glass cladding layer differ by from 10x10-7oC-1-to 50x10-7oC-1 (paragraphs [0025] and [0043]) which encompasses the claimed range of 20x10-7oC-1-to 40x10-7oC-1. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.

	
It would have been obvious to one of ordinary skill in the art to choose a difference between the average CTE of the glass core layer and of the glass cladding layer, including that presently claimed, for the glass core layer and the glass cladding layer of Ellison et al. in order to provide the desired mechanical strengthening (Gulati et al., paragraph [0045]).
Given that Ellison et al. in view of Gulati et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Ellison et al. in view of Gulati et al. would intrinsically have a retained strength, a ratio of the retained strength, and a Knoop scratch threshold as presently claimed, absent evidence to the contrary.
Regarding claim 3, given that Ellison et al. in view of Gulati et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Ellison et al. in view of Gulati et al. would intrinsically have an indentation threshold as presently claimed, absent evidence to the contrary.
Regarding claim 4, Ellison et al. teaches wherein a thickness of the glass article is approximately 0.5 mm to 1.0 mm (paragraph [0021]) which falls within the claimed range of about 0.2 mm to about 2 mm.
Regarding claim 6, Ellison et al. teaches wherein the glass article comprises a laminated glass sheet, the cladding layer comprises a first cladding layer and a second cladding layer, and the core layer is disposed between the first cladding layer and the second cladding layer (paragraph [0019], Fig. 1).
Regarding claim 7, given that Ellison et al. in view of Gulati et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass 
Regarding claim 8, Ellison et al. teaches wherein the compressive stress of the cladding layer is about 200 MPa to about 315 MPa (paragraph [0021]) which overlaps the claimed range of about 20 MPa to about 200 MPa. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Regarding claim 9, given that Ellison et al. in view of Gulati et al. teaches a glass article comprising materials and structure identical to those presently claimed, it is clear that the glass article of Ellison et al. in view of Gulati et al. would intrinsically have the retained strengths as presently claimed, absent evidence to the contrary.

Claim(s) 11-14 are rejected under 35 U.S.C. 103 as obvious over Ellison et al. (US 2014/0335331) in view of Gulati et al. (US 2014/0141217) and further, in view of Mauro et al. (US 2015/0099130).
Ellison et al. in view of Gulati et al. is relied upon as disclosed above.
Regarding claim 11, Ellison et al. in view of Gulati et al. fails to explicitly teach wherein the glass article comprises a gradient.
However, Mauro et al. teaches a glass article comprising glass substrate 102 and glass layer 104, i.e. glass cladding layer, adjacent to the glass substrate (paragraph [0066], Fig. 8), wherein the glass article comprises a gradient in at least one elastic property along a thickness of the glass article (paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a gradient along a thickness of the glass article of Ellison et al. in view of Gulati et al. in order to adjust residual stress and materials structure (Mauro et al., paragraph [0071]).
Regarding claim 12, Ellison et al. in view of Gulati et al. and Mauro et al. teaches wherein the cladding layer comprises the gradient in the at least one elastic property (Mauro et al. paragraph [0071]).
Regarding claim 13, given that Ellison et al. in view of Gulati et al. and Mauro et al. discloses the claimed gradient in the layer, such a gradient would necessarily be present at the interface as presently claimed.
Regarding claim 14, Ellison et al. in view of Gulati et al. and Mauro et al. discloses various techniques and methods are available to the artisan to achieve desired elastic (and/or hardness) gradient characteristics. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a technique or method to achieve the desired elastic gradient, including Young’s modulus, etc. depending on the desired mechanical properties.
Response to Arguments
Applicant’s arguments filed 10/21/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 1 to replace at least “10.5” mol% Al2O3 at least “12” mol% Al2O3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cook (US 2015/0375475) teaches glass laminate comprising glass clad and core, wherein the glass clad has a lower CTE than the core, wherein the glass clad can have a CTE of about 20x10-7oC-1 or greater and the core can have a CTE of about 55x10-7oC-1 or greater, wherein the glass clad can have a compressive stress of over 50 MPa, from 0 to about 20 mol% Al2O3, and is substantially alkali free, for example 0.1 mol% or less.  However, Cook does not appear to disclose retained strength, ratio of retain strength, Knoop scratch threshold, and thickness ratio as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.